327 Mich. 714 (1950)
42 N.W.2d 793
PILGRIM
v.
MENTHEN.
Docket No. 44, Calendar No. 44,700.
Supreme Court of Michigan.
Decided May 18, 1950.
Stanton, Montgomery, MacKenzie & Cartwright, for defendants.
CARR, J.
The facts in this case are not in material dispute. On the 28th of August, 1948, and for some time prior thereto, plaintiff was employed as a *715 dishwasher in the restaurant of defendant Menthen at Clare, Michigan. Her hours were from 6 p.m. to 2:30 a.m. On the date mentioned she fell as she was entering the restaurant, and sustained a fractured hip. As a result of the injury she made application for compensation under the provisions of the workmen's compensation law of the State.[*]
Following a hearing before a deputy commissioner an award for total disability was made to plaintiff. The workmen's compensation commission affirmed the award; and defendants, on leave granted, have appealed to this Court, claiming that there was no evidence to support the conclusion of the commission that the accident and resulting injury arose out of and in the course of the employment.
At the entrance to the restaurant was a single step which was, it appears, on a level with the floor of the building. Testifying in her own behalf, plaintiff claimed that she had reached this step, had opened the screen door, and was about to enter the place when someone called to her from the street. It was her version of the matter that, as she turned, her foot slipped from the step, and she fell to the sidewalk. Defendant Menthen, testifying in support of plaintiff's claim, stated that plaintiff had in fact stepped through the doorway and had then fallen backward to the sidewalk without. The compensation commission accepted the latter version of the occurrence. As we view the matter, however, it is immaterial whether plaintiff fell from the step, as she claimed, or in the manner testified to by her employer.
In sustaining the award the compensation commission emphasized that the accident had occurred on the employer's premises, pointing out that the entrance step and the floor were parts of the building *716 in which the restaurant was located. However, such fact is not sufficient to establish that the injury arose out of and in the course of the employment. At the time she fell and sustained her injury, plaintiff was not rendering any service to her employer. She reached the restaurant approximately 10 minutes before her work was to begin. In practical effect the same situation is presented as would be the case if she had fallen on the public sidewalk as she approached the restaurant.
In Daniel v. Murray Corporation of America, 326 Mich 1, the plaintiff was injured on a parking lot provided by the employer for the convenience of employees. At the time of the occurrence plaintiff had completed his work for the day. The workmen's compensation commission allowed compensation on the ground that the plaintiff's injury arose out of and in the course of his employment. This Court reversed the award, saying in part (pp 12-14):
"In this State the test that has been followed is whether the employee, regardless of where his injury arose, either on or off the premises of his employer, was injured while within the ambit of his employment, and whether there was a causal connection between the injury and the employment. The primary test under our statute is not where the injury occurred, but whether his injury arose out of and in the course of his employment. An employee may not be entitled to compensation although his injury arose while on the premises of his employer which were furnished by the employer for the use of the employee. * * *
"The fundamental test in this State is that the injury, to be compensable, must have arisen out of and in the course of the employment  there must be some causal connection between the injury and the employment more than the mere fact that the employee was on premises of the employer which had been furnished by the employer for the use and benefit *717 of the employee as an `incident' of the employment. That is not enough."
The holding in the Daniel Case was followed in Hickman v. City of Detroit, 326 Mich 547, and State Treasurer v. Kaiser-Frazer Corp., 326 Mich 715. See, also, Simpson v. Lee & Cady, 294 Mich 460, and Lauscher v. Montgomery Ward & Company, Inc., 327 Mich 358.
The application of the test laid down by this Court in the language quoted leads to the conclusion that under the facts of the instant case compensation must be denied. At the time plaintiff received her injury she had not begun her work in the restaurant, and it does not appear that there was any causal connection between such work and the injury. The mere fact that she was on the premises of her employer at the time she fell is insufficient to support the award in her favor. It may not be said that her injury arose out of and in the course of her employment.
The order of the workmen's compensation commission is reversed, and the case is remanded for entry of an order denying compensation. Defendants may have costs.
BOYLES, C.J., and REID, NORTH, DETHMERS, BUTZEL, BUSHNELL, and SHARPE, JJ., concurred.
NOTES
[*]  PA 1912 (1st Ex Sess), No 10, as amended (CL 1948, § 411.1 et seq. [Stat Ann and Stat Ann 1949 Cum Supp § 17.141 et seq.]).